Ellison, J.
This action was instituted before a justice of the peace and was appealed to the circuit court where plaintiffs had judgment for the rent of the premises in controversy. Defendant appeals.
dMceflisIracstat!m!nt.tract: We are not enabled to state with precision the-character of the action and only know of it from the character of the judgment rendered below. This results from the fact that the statement or complaint by plaintiff has not. been set forth in the abstract. This fact disposes of a part of defendant’s contentions here. Objection is likewise made to the court’s rulings on evidence, but no exception or even objection seems to have been taken to "the action of -the court in this respect. At least none is shown in the abstract.' It is true that the statement contains a reference to evidence having been'admitted and that it. was excepted to. But the abstract destroys this state*341ment, since in the evidence there does not appear an objection or exception. So complaint is made that the court’s finding is not supported by the evidence. This point need not be examined, since defendant has not set forth the evidence, having only set out what is said to be the substance of the testimony. When we are asked to review the evidence it should be set out in full, as we have repeatedly ruled. We will add, however, that the evidence as set out would seem to justify the court in submitting it for a finding on the facts. Complaint is made also as to instructions refused for defendant. There are no instructions preserved in the abstract. Defendant seems to have set out some in the statement of the ease, said to have been refused. The rule in reference to a separate statement and abstract seems not to have. been heeded. We are satisfied from the record presented that we would not be justified in disturbing the judgment and it is accordingly affirmed.
All concur.